                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


ARMANDO PAREDES, DESIDERIA                   )
PAREDES, MAYRA PAREDES,                      )
CLAUDIA PAREDES, and JESSICA                 )
PAREDES,                                     )
               Plaintiffs,                   )
                                             )
                v.                           )              Case No. 4:15-cv-88-JVB
                                             )
HERMILO CANTU, JR., and                      )
MILO, INC.,                                  )
               Defendants.                   )

                                    OPINION AND ORDER

       The parties, having reached a settlement agreement, jointly move to have this Court

approve the agreement, dismiss the instant action, order the parties to comply with the

agreement, and retain jurisdiction to enforce it. For the reasons below, this Court grants the

parties’ joint motion.



A.     Overview of the Case

       Defendants employed Plaintiffs in 2011 and 2012 as seasonal agricultural workers. (DE

49 at 4.) Plaintiffs were paid a lump sum at the end of the season for each acre worth of work

performed. (Id. at 5.) In the interim, Defendants would pay Plaintiffs, on a weekly basis,

minimum wage for each hour of work performed. (Id.) Defendants deducted these wages from

the lump sum payment. (Id.) Plaintiffs alleged that Defendants reported the lump sum payments

using 1099-MISC forms, which shifted the burden of paying certain payroll taxes from

Defendants to Plaintiffs. (Id. at 8–12.) Additionally, Plaintiffs alleged that Defendants withheld

some weekly wages to funnel more payments through the 1099-MISC forms. (Id.) Plaintiffs


                                                 1
sought relief for violations of the Fair Labor Standards Act (the “FLSA Claims”) and for willful

filing of fraudulent tax returns (the “Tax Return Claims”). (Id. at 2.) The relevant statutes allow

Plaintiffs to bring those actions in this Court. 29 U.S.C. § 216(b) (FLSA claims); 26 U.S.C. §

7434(a) (Tax Return Claims). Plaintiffs also brought these claims against Monsanto Company,

but they reached a separate settlement agreement, which this Court approved. (DE 46.) Since

then, Plaintiffs have reached a settlement agreement with the remaining defendants, which is

now before this Court.



B.     Standard of Review

       Normally, the parties can dismiss the action on their own by filing “a stipulation of

dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). However,

courts must approve dismissals of any action brought under an “applicable federal statute.” Fed.

R. Civ. P. 41(a)(1)(A). The FLSA is such a statute. See Burkholder v. City of Fort Wayne, 750 F.

Supp. 2d 990, 994 (N.D. Ind. 2010); Adams v. Walgreen Co, 2015 U.S. Dist. LEXIS 86425, *3

(E.D. Wis. July 2, 2015) (collecting cases); Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 206 (2d Cir. 2015). Courts look favorably upon settlement agreements that arose from

“contentious arm’s-length negotiations, which were undertaken in good faith by counsel,”

especially when “serious questions of law and fact exist such that the value of an immediate

recovery outweighs the mere possibility of further relief after protracted and expensive

litigation.” Reyes v. Buddha-Bar NYC, 2009 U.S. Dist. LEXIS 45277, at *8 (S.D.N.Y. 2009). In

the end, the question is whether the settlement agreement “reflect[s] a reasonable compromise of

disputed issues” or merely demonstrates the employer’s successful efforts to strong-arm the

employee into submission. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th



                                                 2
Cir. 1982).



C.     Analysis

       The parties argue that the settlement agreement they reached (the “Agreement”) is a

reasonable compromise because Plaintiffs receive most of the damages they sought and because

Plaintiffs accepted a substantially reduced amount of attorney’s fees. This Court agrees.



(1)    The Agreement Is a Reasonable Compromise of Disputed Claims

       Plaintiffs sought a combined $3,629.36 for their FLSA Claims and a combined $70,000

for their Tax Return claims. (DE 105 Ex. 1 at 6.) The Agreement requires Defendants to pay

$60,000 to be distributed equally among the plaintiffs, which represents full satisfaction of their

FLSA Claims and partial satisfaction of their Tax Return claims. (DE 105 Ex. 2 at 4.)

Additionally, the Agreement requires Defendants to pay $50,000 in attorney’s fees. (Id. at 4.)

This amount comprises $16,500 for a discovery sanction this Court previously imposed (DE 80),

$13,500 for expenses, and $20,000 for fees, based on 66.67 billable hours at a $300 per hour

rate. (DE 105 Ex. 2 at 4.)

       When examining proposed FLSA settlements for reasonableness, this District employs a

multi-factor test the Second Circuit adopted in Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d

Cir. 1974). For non-class-action suits, reasonableness depends on (1) the expected “complexity,

expense, and . . . duration of the litigation”; (2) “the stage of the proceeding and the amount of

discovery completed”; (3) the uncertainty of liability and damages; (4) the defendant’s

“ability . . . to withstand a larger judgment”; and (5) “the reasonableness of the settlement . . . in

light of all the risks of litigation.” Burkholder, 750 F. Supp. 2d at 995.



                                                   3
        This litigation is likely to be complex, expensive, and lengthy. To summarize, the instant

action began in the Southern District of Texas. (DE 1.) A battle over personal jurisdiction ensued

(DE 10), resulting in a joint motion to transfer the case to this Court. (DE 19.) Defendants then

filed an answer, which Plaintiffs successfully moved to strike for including general denials that

denied prior admissions within the same answer. (DE 55.) The parties then found themselves in a

discovery dispute, culminating in Plaintiffs’ motion to compel, which this Court granted. (DE

70.) Yet another battle ensued, this time over attorney’s fees for the motion to compel. (DE 80.)

Given what has already transpired, many more such fights would likely be on the horizon were

this case to proceed to trial.

        The parties have conducted enough discovery to arrive at a reasonable settlement. Courts

look at how much discovery the parties have exchanged to ensure that the settlement agreement

represents an “informed decision” rather than a number pulled out of a hat. Linney v. Cellular

Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1988). Formal discovery is not required, so long as

the parties have enough information to properly understand the claims the parties brought.

Burkholder, 750 F. Supp. 2d at 995. Here, the parties conducted enough discovery to secure

approval of a settlement agreement as to Monsanto. (DE 46.) Plaintiffs also adjusted the amount

they sought based on “subsequent further discovery.” (DE 105 Ex. 1.) This demonstrates that the

Agreement represents an informed decision.

        Liability and damages are uncertain. Generally, a defendant’s wholesale denial of the

plaintiff’s claims establishes uncertainty. Cf. Ellison v. NiSource, Inc., 2016 U.S. Dist. LEXIS

25322, *3 (N.D. Ind. Feb. 29, 2016) (“Based on the pleadings, the Court finds that serious

questions of law and fact exist as to liability and damages.”). Here, this Court’s order striking

Defendants’ answer evidences Defendants’ refusal to budge. (DE 55.) This demonstrates



                                                  4
uncertainty as to liability and damages.

       A defendant’s ability to withstand a larger judgment usually does not come into play

unless the settlement itself is inadequate, Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 433

(S.D.N.Y. 2014), or unless the plaintiff reduces his offer specifically to address the defendant’s

rocky financial footing. Reibstein v. Rite Aid Corp., 761 F. Supp. 2d. 241, 254 (E.D. Pa. 2011).

Here, the settlement is adequate, as will be explained below, and there is no evidence that

Defendants’ financial condition influenced the Agreement. Moreover, Defendants—a company

and its sole shareholder—described themselves as having “very limited resources.” (DE 75.)

Thus, to the extent this factor is relevant, it weighs in favor of approving the Agreement.

       Lastly, the Agreement is reasonable in light of the risks of litigation. For starters, the

parties reached the Agreement in formal mediation, which shows that it was “the product of

arms-length negotiation.” Carter v. Anderson Merchandisers, LP, 2010 U.S. Dist. LEXIS 7793,

*19–20 (C.D. Cal. Jan. 7, 2010). Second, Plaintiffs’ counsel filed an affidavit attesting that

“further litigation . . . would require expenditures and delay that are not necessary in light of” the

Agreement. (DE 105 Ex. 4.) Courts tend to afford such opinions from counsel “considerable

weight.” See id. at *24 (collecting cases). Third, the Agreement merely requires Plaintiffs to

release Defendant of the claims asserted in the instant action. (DE 105 Ex. 2 at 8.) Such non-

restrictive agreements tend to pass muster. Cf. Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d

170, 180–81 (S.D.N.Y. 2015) (rejecting an FLSA settlement that included “a battery of highly

restrictive confidentiality provisions” and liability releases that were “far too sweeping”). Fourth,

the Agreement awards Plaintiffs over 80% of their requested relief. (DE 105 Ex. 1 at 6–7.)

Courts have accepted far lower recovery rates in the past. See e.g. Misiewicz v. D’Onofrio Gen.

Constr. Corp., 2010 U.S. Dist. LEXIS 60985, *12–13 (E.D.N.Y. May 17, 2010) (approving an



                                                  5
FLSA settlement where the plaintiff received less than half of his requested damages).

       On the basis of the above factors, this Court finds that the Agreement is reasonable.



(2)    The Requested Attorney’s Fees Are Reasonable

       The Agreement provides for attorney’s fees that nearly match the amount Plaintiffs

recover. Courts should take a close look before awarding fees that seem high relative to the

amount the plaintiff recovered. Dominguez v. Quigley’s Irish Pub, Inc., 897 F. Supp. 2d 674, 686

(N.D. Ill. 2012). Here, upon closer inspection, the requested attorney’s fees are reasonable.

       First, the statutes giving rise to Plaintiffs’ claims specifically call for awarding reasonable

attorney’s fees to successful plaintiffs. 29 U.S.C. § 216(b); 26 U.S.C. § 7434(b)(2). In the

presence of such so-called fee-shifting statutes, large attorney’s fees are less worrisome. See e.g.

Anderson v. AB Painting & Sandblasting, Inc., 578 F.3d 542, 545 (7th Cir. 2009) (“[I]t is no

surprise that the cost to pursue a contested claim [brought under a fee-shifting statute] will often

exceed the amount in controversy.”). Second, the parties negotiated attorney’s fees amongst

themselves, and courts look favorably upon such agreements. Cf. Misiewicz, 2010 U.S. Dist.

LEXIS 60985, at *15 (“[T]here is a greater range of reasonableness for approving attorney’s fees

in an individual action where the parties settled on the fee through negotiation.”) Third, Plaintiffs

request only 66.67 hours’ worth of fees, compared to the “hundreds of billable hours” actually

expended, which further shows reasonableness. (DE 105 Ex. 4 at 3). Cf. Burkholder, 750 F.

Supp. 2d. at 997 (“[T]he . . . fees negotiated as part of the settlement constitute[] just one half of

[the incurred] amount, lending further support to its reasonableness.”). Fourth, the attorney’s fees

are based on a $300 hourly rate, which this Court previously held to be reasonable. (DE 80 at 4.)

Fifth, and most importantly, Plaintiffs will receive substantially all of the damages they sought,



                                                   6
so counsel should be compensated accordingly. Cf. Hensley v. Eckerhart, 461 U.S. 424, 435

(1983) (“Where a plaintiff has obtained excellent results, his attorney should recover a fully

compensatory fee.”). In short, the requested fees are reasonable.



D.     Conclusion

       The Agreement represents a reasonable compromise of disputed issues. Accordingly, the

parties’ joint motion is GRANTED.

       The parties’ Settlement Agreement and Stipulation for Settlement by Agreed Order (DE

105 Ex. 2), which is incorporated into this opinion, is APPROVED. The parties are ORDERED

to comply with the terms of the Agreement. This Court shall retain jurisdiction over the

Agreement, as jointly requested by the parties in their motion.

       The instant action is DISMISSED with prejudice pursuant to Fed. R. Civ. P. 42(a)(2).



       SO ORDERED on June 20, 2019.



                                              S/ Joseph S. Van Bokkelen
                                             JOSEPH S. VAN BOKKELEN
                                             UNITED STATES DISTRICT JUDGE




                                                 7
